Citation Nr: 1702083	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-26 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for post-traumatic osteoarthritis of the right ankle with an initial 10 percent rating, effective November 24, 2008.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating.  Additionally, jurisdiction over the Veteran's file was subsequently transferred to the RO in St. Louis, Missouri.

During the course of the appeal, in a September 2011 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's service-connected right ankle disability to 20 percent, effective November 24, 2008. 

Thereafter, in a September 2014 decision, the Board denied a rating in excess of 20 percent for the Veteran's right ankle disability.  Furthermore, while the Board acknowledged the Veteran had not appealed a September 2010 rating decision that denied a TDIU, the Board nonetheless assumed jurisdiction over such claim as the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board subsequently remanded the TDIU claim for further development and it now returns for final appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDING OF FACT

The Veteran's sole service-connected disability of post-traumatic osteoarthritis of the right ankle does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an April 2010 letter, which was sent after the November 2009 rating decision addressing his right ankle disability, but prior to the issuance of a September 2010 rating decision that expressly denied entitlement to a TDIU.  Furthermore, the Veteran's TDIU claim was readjudicated in the November 2014 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records, have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in September 2009, June 2012, and October 2013 that addressed the nature and severity of his right ankle disability, and an October 2014 VA examination that specifically addressed the functional impairment, to include whether such precludes employment, resulting from such disability.  The examinations are adequate to decide the claim as they include an interview with the Veteran, a review of the record, and a full physical examination.  In addition, the October 2014 examination provides a complete description of the functional effects resulting from the Veteran's service-connected disability.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's September 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in order to afford the Veteran an opportunity to identify additional treatment records relevant to the claim, afford him a VA examination, and, if appropriate, refer the matter to the Director of the Compensation and Pension Service for extraschedular consideration.  Subsequently, updated VA treatment records dated through October 2014 were obtained.  Further, while the Veteran was afforded an opportunity to identify additional relevant treatment records in a September 2014 letter, he did not respond.  Additionally, as discussed above, an adequate VA examination was conducted in October 2014.  Finally, the AOJ considered whether referral to the Director, Compensation and Pension Service, was warranted in the November 2014 supplemental statement of the case.  Therefore, the Board finds that there has been substantial compliance with its September 2014 remand directives, and no further action in this regard is necessary.  Id.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

In the instant case, the Veteran contends that his service-connected right ankle disability and the associated need to take pain medication render him unable to work.  Specifically, he reported in statements from May and June 2010, October 2011, and November 2013 that his right ankle is very painful, requires the use of pain medication, and prevents him from doing work which requires standing or walking.  The Veteran's representative reported in December 2014 that his constant pain and need for pain medication presents an exceptional disability picture that creates a "marked interference on employment."  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, 26 Vet. App. at 383; accord Hatlestad, 5 Vet. App. at 529.  

The Veteran is service-connected solely for his right ankle disability, which is evaluated as 20 percent disabling, effective November 24, 2008.  Thus, the Veteran's service-connected disability does not meet the schedular criteria for consideration of a TDIU.  Further, the Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance.  However, if it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of such service-connected disability, the Board may refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis.

In his Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), received in May 2010, the Veteran reported that he became too disabled to work in May 1992.  However, he also reported that he earned the most in the year 1998 when working as a painter.  He further indicated that he last worked for [redacted] from 1990 to 1992, but had lost five years from illness during such job.  The Veteran reported that he had sought employment at Toys R Us, Home Depot, and Lowes in 2009 and 2010 in a management or supervisor capacity.  He also indicated that he had completed four years of high school and college, but never received a diploma or degree.  

However, at the September 2009 VA examination, the Veteran reported that he had worked in condominium maintenance, but was terminated in July 2009 because he could not keep up with the work load.  Additionally, at the June 2012 VA examination, he indicated that he worked as a painter after military service for eight years, but fell from a scaffolding in 1992 with multiple crushing injuries, include the left heel and left ankle.  It was also noted that he reported multiple accidents in 2009 and a motor vehicle accident in 2012 with back and lower extremity injuries.  The Veteran further reported that, in 2005 or 2006 while climbing a ladder while working an odd job, his right knee suddenly gave out and had severe pain. 

Furthermore, in a May 2010 statement accompanying his TDIU application, the Veteran stated that he was unable to secure full-time employment as he was in pain all of the time.  He specified that he experienced pain in both ankles, his left heel, knees, upper and lower back, and right hand.  The Veteran indicated that the pain interfered with his concentration.  Similarly, in a February 2012 VA treatment record, it was noted that he reported that he was unable to work mostly because of his back, but also to some extent his right knee and ankle.

With regard to the functional limitations associated with the Veteran's right ankle disability, the September 2009 VA examiner found that such would give him difficulty with pivotal sports, squatting, kneeling, and running.  However, it was also determined that his nonservice-connected right hand disorder would give him difficulty with repetitive heavy material handling.  

At the June 2012 VA examination, the examiner noted that the Veteran's right knee impairs his ability to climb stairs in that he was unable to climb two flights of stairs or go down steps due to pain in the right knee.  It was also noted that the Veteran stated that he was unable to lift or perform manual labor due to back pain.  Finally, with regard to his right ankle, he reported an inability to run or jump due to "burning" and a limitation in walking to less than 10 to 15 minutes (less than a half mile) due to pain.  Further, at the October 2013 VA examination, the Veteran reported that his right ankle pain limited his ability to stand and walk extended periods.

Furthermore, at the October 2014 VA examination, the Veteran reported pain and trouble standing with weight bearing on the right ankle, and indicated that he could not stand or walk on the ankle very long.  Following an interview with the Veteran, a review of the record, and a physical examination with diagnostic testing, the examiner found that the Veteran's unemployability was less likely as not caused by or a result of his service-connected right ankle disability. 

In this regard, the examiner noted that the Veteran had other significant mobility conditions that is not related to his service that are more likely responsible for any inability to maintain employment. The examiner further observed that, while the Veteran may likely have pain and limitations with his previous employment as a painter and laborer, he can read, write, drive, and self-maintain activities of daily living.  He indicated that he is pleasant and clear spoken, has excellent communication skills, and does not present with any emotional and/or cognitive deficits that would prevent employment.  The examiner concluded that, at the very least the Veteran would be able to maintain sedentary employment.

Based on the foregoing, the Board finds that the Veteran's sole service-connected disability of post-traumatic osteoarthritis of the right ankle does not render him unable to secure and follow a substantially gainful occupation.  In this regard, while he does have some limitations associated with such disability, to include trouble standing with weight bearing, walking long distances, and difficulty with pivotal sports, squatting, kneeling, jumping, and running, such disability alone is not of sufficient severity to produce unemployability.


In reaching such determination, the Board acknowledges that the Veteran has reported an education and work history consistent with physical or manual labor; however, the limitations on his capacity to perform such jobs are only partially due to his right ankle disability.  As noted previously, he has right hand, right knee, and back disorders that result in further functional impairment that would make performing physical or manual labor difficult.

The Board has also considered the Veteran's claim that his pain, as well as the effects of his medication, makes securing and maintaining gainful employment difficult.  However, the record, to include the Veteran's own statements, indicate that he experiences pain in the nonservice-connected joints of the left ankle, left heel, bilateral knees, back, and right hand in addition to his right ankle disability.  Similarly, while the Veteran's private treatment records received in January 2012 show that the he has been treated with pain medication for right ankle pain, he has also been treated with such medication for other musculoskeletal disorders unrelated to his military service.  In this regard, in July 2009, the Veteran was noted as taking pain medication for arthritis located "mainly in his knees and back."   

In sum, while the examiners observed limitations that impacted the Veteran's ability to perform physical labor, there is simply no competent medical evidence to support the finding that the Veteran's right ankle disability alone is of sufficient severity to produce unemployability.  In addition, the October 2014 VA examiner found that the Veteran could still perform sedentary work even in light of the limitations associated with his service-connected disability and provided sufficient rationale for that determination.

Moreover, to the extent that the Veteran has claimed that his pain, as well as the effects of his medication, result in cognitive impairment, the October 2014 VA examiner found that the Veteran was cognitively alert, communicated well, and did not present with any emotional and/or cognitive deficits that would prevent employment.  The examiner also reported the Veteran can read, write, and drive.   The Board finds it significant that this examiner found the Veteran possesses the cognitive and emotional skills to function in a work environment. 

Furthermore, based on the Veteran's own statements, he acknowledges that he is unable to secure and follow a substantially gainful occupation due to a multitude of disorders, to include his nonservice-connected left ankle, left heel, bilateral knees, back, and right hand disorders in addition to his right ankle disability.  As such, per the Veteran's own statements, he is not unemployable due to solely to his service-connected right ankle disability.  

Therefore, based on the evidence of record, the Board finds that the Veteran's sole service-connected disability of post-traumatic osteoarthritis of the right ankle does not render him unable to secure and follow a substantially gainful occupation.  As such, referral to the Director, Compensation and Pension Service, for consideration of a TDIU on an extra-schedular basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


